UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported):June 18, 2013 NICOLET BANKSHARES, INC. (Exact name of registrant as specified in its charter) Wisconsin 333-90052 47-0871001 (State or other jurisdiction of incorporation or organization) (Commission File Number) (IRS Employer Identification No.) 111 North Washington Street Green Bay, Wisconsin 54301 (Address of principal executive offices) (920) 430-1400 (Registrant’s telephone number, including area code) Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.07Submission of Matters to a Vote of Security Holders At the annual meeting of the shareholders of Nicolet Bankshares, Inc. (“Nicolet”), held on June 18, 2013 (the “Annual Meeting”), Nicolet’s shareholders approved the following proposals by the votes set forth below: Proposal 1:Election of Directors Name For Withheld Broker Non-Votes Robert B. Atwell Michael E. Daniels John N. Dykema Gary L. Fairchild Michael F. Felhofer Christopher Ghidorzi Kim A. Gowey Andrew F. Hetzel, Jr. Donald L. Long, Jr. Benjamin P. Meeuwsen Susan L. Merkatoris Therese B. Pandl Randy J. Rose Robert J. Weyers Proposal 2:Ratification of the selection of Porter Keadle Moore, LLC as Nicolet’s independent registered public accounting firm for the year ended December 31,2013. For Against Abstain Broker Non-Votes N/A Proposal 3:Approval of an amendment to Article IX of Nicolet’s Amended and Restated Articles of Incorporation, as amended, to clarify the circumstances under which shareholder approval is required for certain corporate transactions, as more fully described in the Proxy Statement for the Annual Meeting. For Against Abstain Broker Non-Votes Signatures Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Date: June 21, 2013 NICOLET BANKSHARES, INC. By: /s/ Ann K. Lawson Name: Ann K. Lawson Title: Chief Financial Officer
